Per Curiam.

After careful review of the record, we agree that respondent violated DR 1 — 102(A)(4), 1-102(A)(6), 5-101(A), and 5-104(A): However, we find respondent’s misconduct more like that committed in Disciplinary Counsel v. Slavens (1992), 63 Ohio St.3d 162, 586 N.E.2d 92, where we imposed an indefinite suspension, than the misconduct committed in Mahoning Bar Assn. v. Theofilos, supra, where we imposed only a one-year suspension. Respondent is, therefore, suspended from the practice of law in Ohio for two years, but one year of this period will be suspended due to the mitigating factors identified in the panel’s report. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.